                 Case 2:20-mc-00065-RSL Document 3 Filed 08/04/20 Page 1 of 2




 1
     Conrad Reynoldson
 2
     Washington Civil and Disability Advocate
 3   4115 Roosevelt Way NE, Suite B
 4   Seattle, WA 98105

 5   Email: conrad@wacda.com

 6   Phone: (206) 876-8515

 7   Attorney for Steve Lewis

                                IN THE UNITED STATES DISTRICT COURT
 8
                    FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9

10
     STEVE LEWIS,                                     )
11
                                                      )    NO. 2:20-cv-539
12
                          Plaintiff,                  )
13
           vs.                                        )    WRIT OF EXECUTION FOR
14                                                    )    MONEY JUDGMENT
     PETRI-LAURELHURST FMLY LTD, and
15   MARLENE SPENCER
                                                      )
16                                                    )
                       Defendants.
17

18

19   TO THE SHERIFF OR MARSHAL
     OF THE COUNTY OF KING COUNTY:
20
     YOU ARE DIRECTED to enforce the judgment described below, with daily interest, and your
21   costs as provided by law.
     1. Steve Lewis is the judgment creditor whose address is shown on this form above the court’s
22
     name.
23   2. The judgment debtor’s name and last known address are: Marlene Spencer, registered agent of
     Petri-Laurelhurst Fmly Ltd, resides at 10051 8th Ave NW, Seattle, WA 98177.
      Writ of Execution                          WASHINGTON CIVIL & DISABILITY ADVOCATE
                                                       4115 Roosevelt Way NE, Suite B
                                                             Seattle, WA 98105
      Page 1 of 2                                             (206) 428-3558
               Case 2:20-mc-00065-RSL Document 3 Filed 08/04/20 Page 2 of 2




 1   3. The judgment was entered on July 2, 2020.

 2   4. Amount of judgment and costs unsatisfied, totaling $12,108.26 overall:
        a) A judgment award of reasonable attorney’s fees and costs, totaling $12,107.50;
 3
        b) Interest on judgment, charged as specified by 28 U.S.C. §1961 to be 0.17% per year,
 4         totaling $0.79 as of July 16, 2020, the date of this writ.

 5   5. The levying officer must add daily interest (at the legal rate on the amount shown in paragraph
     4(b), above) from the date of this writ, which amounts to $0.05 per day.
 6

 7   ISSUED ON: July 16, 2020
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


      Writ of Execution                             WASHINGTON CIVIL & DISABILITY ADVOCATE
                                                          4115 Roosevelt Way NE, Suite B
                                                                Seattle, WA 98105
      Page 2 of 2                                                (206) 428-3558
